Exhibit 77(o) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer DateofPurchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate ING American Century Small-Mid Cap Value Portfolio Primerica Inc. 03/31/10 Sandler O'Neill & Partners, UBS ING Financial Markets ING JP Morgan Mid Cap Value Portfolio Phillips-Van Heusen 04/22/10 Barclays Bank J.P. Morgan Securities Inc. (JPMSI) ING JP Morgan Mid Cap Value Portfolio Symetra Financial 01/21/10 Merrill Lynch JP Morgan Securities Inc ING JP Morgan Mid Cap Value Portfolio Wilmington Trust Corp 02/23/10 Keefe Bruyette & Woods JP Morgan Securities Inc ING Van Kampen Comstock Portfolio Primerica Inc. 03/31/10 Sandler O'Neill & Partners, UBS Morgan Stanley, ING Financial Markets ING Van Kampen Equity and Income Portfolio Motiva Enterprises LLC 5.75% due 1/15/2020 01/06/10 Credit Suisse Securities, LLC Mitsubishi UFJ ING Van Kampen Equity and Income Portfolio Rabobank Nederland NV 01/08/10 Credit Suisse Securities, LLC Morgan Stanley ING Van Kampen Equity and Income Portfolio Simon Property Group LP 5.65% due 2/1/2020 01/19/10 Barclays Capital Morgan Stanley ING Van Kampen Equity and Income Portfolio Adobe Systems Inc. 4.75% due 2/1/2020 01/25/10 Bank of America Morgan Stanley ING Van Kampen Equity and Income Portfolio Nissan Master Owner Trust 1.38% due 1/15/2015 01/27/10 RBS Securities Mitsubishi UFJ ING Van Kampen Equity and Income Portfolio PNC Funding Corp. 5.125% Notes 2/8/2020 02/03/10 JP Morgan Morgan Stanley ING Van Kampen Equity and Income Portfolio Korea Development Bank 02/03/10 Bank of America Merrill Lynch Morgan Stanley ING Van Kampen Equity and Income Portfolio Pacific LifeCorp 6% Notes 2/10/2020 02/04/10 UBS Securities Mitsubishi UFJ ING Van Kampen Equity and Income Portfolio Nationwide Building Society 6.25% 2/25/2020 02/18/10 Banc of America Merrill Lynch Morgan Stanley ING Van Kampen Equity and Income Portfolio Comcast Corp 5.15% Notes due 3/1/2020 02/24/10 RBS Securities Morgan Stanley ING Van Kampen Equity and Income Portfolio Municipal Electric Authority of Georgia 6.655% due 4/1/2057 03/05/10 Goldman Sachs Morgan Stanley ING Van Kampen Equity and Income Portfolio Ameriprise Financial Inc. 5.300% due 3/15/2020 03/08/10 Goldman Sachs Morgan Stanley ING Van Kampen Equity and Income Portfolio The City of New York 5.968% due 3/1/2036 03/19/10 Siebert Brandford Shank IBT Morgan Stanley ING Van Kampen Equity and Income Portfolio Chicago Transit Authority 6.20% due 12/1/2040 03/24/10 Goldman Sachs Morgan Stanley ING Van Kampen Equity and Income Portfolio Primerica Inc. 03/31/10 Sandler O'Neill & Partners, UBS Morgan Stanley, ING Financial Markets
